Title: To George Washington from William Heath, 16 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Newburgh June 16th 1783
                  
                  It has been agreed that Brigadiers General Paterson and Greaton shall continue with the Massachusetts Troops, in consequence of which Brigadier General Putnam is to retire, as soon as your Excellency determines which of the Regiments are to be Brigaded together the Brigadiers will take Command agreably to their Seniority and Majors of Brigade and Brigade Quarters, will be reported to your Excellency for confirmation. Colonel Henry Jackson requests that Lieut. Charles Seldon may be appointed adjutant of the 4th Regt.
                  Lt Colonel Hugh Maxwell having returned from furlough has agreed to exchange with Lt Colo. Newhall who will retire in consequence whereof Lt Colonel Hull will Join the 4th Regiment and Lt Colonel Maxwell will remain with His former Colonel M. Jackson now in the 3rd Regt with your Excellency’s approbation.  I have the honor to be with the highest respect your Excellency most obedt Servt
                  
                     W. Heath
                      
                  
               